Judge WEBB
concurring in part and dissenting in part.
The following principles preclude me from agreeing to set aside the verdicts awarding nominal damages on the breach of contract and breach of fiduciary duty claims.
e Where, as here, a case presents "multiple claims which are duplicative in terms of their recoverable damages," CJT:Civ 6:14 MULTIPLE RECOVERY PROHIBITED, "must be given." CJI:Civ. 4th 6:14 Notes on Use 1; see Rusch v. Lincoln-Devore Testing Lab., Inc., 698 P.2d 832, 834 (Colo.App.1984).
In contract breaches and those torts where actual damages are not presumed, the wronged party is entitled to at least nominal damages. See, e.g., Interbank Investments, LLC v. Eagle River Water & Sanitation Dist., 77 P.3d 814, 818 (Colo.App.2003) (contract); Sanderson v. Heath Mesa Homeowners Ass'n, 183 P.3d 679, 683 (Colo.App.2008) (trespass).
The jury's verdict will not be disturbed if it has any support in the record. Seq, eg., City of Westminster v. Centric-Jones Constructors, 100 P.3d 472, 486 (Colo.App.2003).
A reviewing court's duty is to reconcile any inconsistency in the jury's verdict, if at all possible. Rose v. Colo. Factory Homes, 10 P.3d 680, 683 (Colo.App.2000).
Therefore, and with respect, I dissent from that portion of the majority opinion which would allow a new trial on damages as to these two claims.
Initially, I note that SSC does not challenge the verdicts as manifestly against the weight of the evidence. Seq, eg., Nutting v. Northern Energy, Inc., 874 P.2d 482, 485 (Colo.App.1994). Instead, it asserts only that the trial court should not have given pattern instruction CJI:Civ. 6:14. But the majority "doles] not conclude that pattern instruction 6:14, standing alone, was erroneous, [yet concludes] that when read together with the other instructions [and] verdict forms," it was.
Like the majority, I discern no error in giving the multiple recovery instruction because during the instruction conference, SSC acknowledged that "[wle're seeking the same damages on all three claims." And like the majority, I also have serious doubts whether error, if any, in the other instructions and verdict forms is properly before us. Nevertheless, because Kopcho fails to raise the preservation question on appeal, I, too, decline to address it.
The majority finds error by reading "pattern instruction 6:14 ... in conjunction with the nominal damages instruction and verdict forms." Instruction No. 28 required the jury to award SSC "nominal damages in the amount of one dollar" if it found no actual damages for breach of contract; Instruction No. 31 did the same for breach of fiduciary duty; and the verdict forms each provided a blank for damages.
However, the majority cites no case, nor have I found one in Colorado, finding error because a nominal damages instruction was given on one or more claims in a multi-claim case subject to pattern instruction 6:14. Not giving such an instruction would be contrary to cases holding that nominal damages are a matter of right in actions for contract breach, Interbank Investments, LLC, 77 P.3d at 818, and certain torts, including breach of fiduciary duty. Seq, eg., Alloy v. Wills Family Trust, 179 Md.App. 255, 299, 944 A.2d 1234, 1260 (2008) (collecting cases). Other jurisdictions treat failure to instruct on nominal damages as error. See e.g., Schafer v. Southern Ry. Co., 266 N.C. 285, 287, 145 S.E.2d 887, 889 (1966) ("[The court should have instructed the jury concerning his right to recover nominal damages.... This the court failed to do.").
Nevertheless, the majority concludes that, "where a jury finds liability on multiple claims, the jury must be directed to award the same damages on all ... claims." But it cites no supporting Colorado authority. And such an instruction would preclude the jury from awarding nominal damages on some claims. Doing so would be especially anomalous here because the jury was not instructed *715concerning an award of nominal damages on the civil theft claim, as it was on the other two claims. SSC does not argue on appeal that the record precludes the nominal damages award for these two claims.
Finally, even though the instructions as a whole may have been imperfect, I am unpersuaded that the nominal damages awards on the breach of contract and breach of fiduciary duty claims are irreconcilable with the substantial damages awarded for civil theft. "It is the sole province of the jury to fix fair and just damages." Foster v. Phillips, 6 P.3d 791, 795 (Colo.App.1999).
Without objection by SSC, the jury was instructed on affirmative defenses, including failure "to avoid, mitigate or minimize their [sic] damages," (Instruction No. 83), and that if this defense were proven by a preponderance of the evidence, "then you must determine the amount of damages caused by the plaintiff's failure to take such reasonable steps. This amount must not be included in your award of damages." (Instruction No. 85)
Based on these instructions, the jury could have determined that SSC failed to mitigate its damages on the breach of contract and breach of fiduciary duty claims, thereby leaving nominal damages as the only possible award on these claims. CL H & H Distributors, Inc. v. BBC Int'l, Inc., 812 P.2d 659, 664 (Colo.App.1990) (upholding jury award of $1,353,694.30 on fraud claim but no damages on breach of contract claim against one of the same defendants because "the two theories of recovery are separate and distinct, and the jury was so instructed").
Although the parties did not argue mitigation differently by claim in closing, the jury was not bound by their arguments. See, eg., People v. Martines, 224 P.3d 1026, 1089 (Colo.App.2009) (cert. granted 2010 WL 341387, Feb. 1, 2010) (approving admonition to jury that arguments are not evidence). My explanation for the nominal damage awards may be unlikely. But I offer it because of an appellate court's duty to reconcile seeming inconsistencies in jury verdicts, "if at all possible." Rose, 10 P.3d at 683. Contrary language in Pettingell v. Moede, 129 Colo. 484, 496, 271 P.2d 1038, 1045 (1954), on which the majority relies, is dictum because the case was remanded with directions to dismiss for insufficient evidence.
Accordingly, while I agree with all other aspects of the majority opinion, I would limit the retrial to the civil theft claim.